United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-3782
                                  ___________

Barbara J. Woolery,                   *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
Internal Revenue Service; Timothy F. *
Geithner,                             * [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                            Submitted: May 6, 2010
                               Filed: May 13, 2010
                                ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Barbara Woolery appeals the district court’s1 adverse grant of summary
judgment on her employment-discrimination action. After de novo review, see
Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006), we find no error in the
district court’s order, see Anda v. Wickes Furniture Co., 517 F.3d 526, 531-32 (8th
Cir. 2008) (elements of hostile-work-environment claim); Martin v. Local 1513 &
Dist. 118 of the Int’l Ass’n of Machinists & Aerospace Workers, 859 F.2d 581, 585


      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
(8th Cir. 1988) (elements of retaliation claim). Accordingly, we affirm. See 8th Cir.
R. 47B.
                       ______________________________




                                         -2-
                                          2